DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The invention is drawn to a process for making a core-composite shell microcapsules slurry, which comprises: (i) providing as a dispersion in an aqueous vehicle, a hydrophobic internal phase comprising at least one polyisocyanate having at least three isocyanate functional groups and a hydrophobic active ingredient; (ii) mixing a first and second polyelectrolytes in the aqueous vehicle under conditions sufficient to form a suspension of complex coacervate nodules; (iii) depositing the complex coacervate nodules at an interface of the aqueous vehicle adjacent to the hydrophobic internal phase to form an outer shell of microcapsule, wherein the hydrophobic internal phase forms the core and contains the polyisocyanate and the hydrophobic active ingredient therein; (iv) providing conditions sufficient to induce interfacial polymerization of the polyisocyanate inside the outer shell to form an inner shell at the interface between the internal phase and the outer shell to form a core-composite shell microcapsule 
	microcapsule slurries obtained by the claimed process (and consumer product containing such slurries);
	consumer product in the form of a home- or personal-care product, in liquid or powder form, comprising from 0.1 to 50% by weight of surfactant, and core- composite shell microcapsules comprising an outer shell of a coacervate, an inner shell consisting essentially of polymerized polyisocyanate formed from at least one polyisocyanate comprising at least three isocyanate functional groups in the absence of a reactant consisting of a polyamine or an amine, and an internal phase comprising an hydrophobic active ingredient, wherein the inner shell and outer shell form a composite structure, and wherein the composite structure is crosslinked;
and core-shell microcapsules obtained by process requiring drying the slurry without adjusting pH above 7.
While, as discussed in the previous office actions, the prior art of record discloses processes of obtaining microcapsule slurries that includes the steps of (i) providing as a dispersion in an aqueous vehicle, a hydrophobic internal phase comprising at least one polyisocyanate having at least three isocyanate functional groups and a hydrophobic active ingredient; (ii) mixing a first and second polyelectrolytes in the aqueous vehicle under conditions sufficient to form a suspension of complex coacervate nodules; (iii) depositing the complex coacervate nodules at an interface of the aqueous vehicle adjacent to the hydrophobic internal phase to form an outer shell of microcapsule, wherein the hydrophobic internal phase forms the core and contains the polyisocyanate and the hydrophobic active ingredient therein; (iv) providing conditions sufficient to induce interfacial polymerization of the polyisocyanate inside the outer shell to form an inner shell at the interface between the internal phase and the outer shell to form a core-composite shell microcapsule slurry; wherein no amine or polyamine susceptible to polymerize with the polyisocyanate to form the inner shell is added at any stage of the process; wherein the pH of the microcapsule slurry obtained in step (iv) is not adjusted above 7, the prior art of record does not disclose the step of (v) crosslinking the core-composite shell microcapsule slurry, or the product that is obtained by crosslinking the shell of the micrpcapsules.  
See also reasons for allowance in the previous office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ